DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 03/09/22 has been entered. Claims 1-20 remain pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,048,446. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that claim 16 of copending Application No. 14/572,907 are directed a similar invention as that of Claim 1, 3-15, 17-20 in the present application.

Claim
US 17/338,228
Claim
US 11,048,446
1
A method for obtaining access to database files in a computing system that includes computing hardware, an underlying operating environment executing on the computing hardware, the underlying operating environment defining a first file system, an emulated operating system executing over the underlying operating environment, the emulated operating system defining a second file system that is distinct from the first file system, and an operating system interface that facilitates access to the first file system from the emulated operating system, the method, comprising:

receiving, at the emulated operating system, a first call from a database management system, executing over the emulated operating system, requesting access to a database file in the second file system;

transmitting, from the emulated operating system, a second call to the operating system interface requesting that a memory-mapped data expanse file be created in the first file system and managed by the operating system interface, the memory-mapped data expanse file containing content of the database file and being distinct from any swap file used for virtual-memory paging of programs other than the database management system;

and receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful mapping of the database file to the memory-mapped data expanse file located at the operating system interface
1, 4
A method for obtaining access to database files in a computing system that includes computing hardware, an underlying operating environment executing on the computing hardware, the underlying operating environment defining a first file system, an emulated operating system executing over the underlying operating environment, the emulated operating system defining a second file system that is distinct from the first file system, and an operating system interface that facilitates access to the first file system from the emulated operating system, the method comprising:


receiving, at the emulated operating system, a first call from a database management system executing over the emulated operating system, the first call requesting access to a database file in the second file system;

transmitting, from the emulated operating system, a second call to the operating system interface requesting that a memory-mapped data expanse file be created in the first file system and managed by the operating system interface, the memory-mapped data expanse file containing content of the database file in the second file system and being distinct from any swap file used for virtual-memory paging of programs other than the database management system;

receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful transfer of the content of the database file in the second file system to the memory-mapped data expanse file; wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file in the second file system

transmitting the first mapped address to the database management system such that the database management system accesses a bank of memory addresses without having to cache the memory-mapped data expanse file; and
receiving, at the emulated operating system, a third call from the database management system, wherein the third call specifies a view address and a size of a view to be created of the memory-mapped data expanse file; wherein the first call is converted from a call compatible with the database management system to a call compatible with the operating system interface, wherein the second call is compatible with the operating system interface
3
wherein the second address comprises an extended mode virtual address
2
wherein the second address comprises an extended mode virtual address
4


further comprising converting the received first call from a call compatible with the operating system to a call compatible with the operating system interface, wherein the second call comprises the call compatible with the operating system interface
1
…wherein the first call is converted from a call compatible with the database management system to a call compatible with the operating system interface, wherein the second call is compatible with the operating system interface
5
wherein the database file has a size greater than an address range available to the database management system
3
wherein the database file in the second file system has a size greater than an address range available to the database management system
6
wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file
4
wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file in the second file system
7
wherein the database file is physically stored in an external disk
5
wherein the database file in the second file system is physically stored in an external disk
8
A computer program product, comprising: a non-transitory computer-readable medium comprising instructions which, when executed by a processor of a computing system, cause the processor to perform the steps of:















receiving, at the emulated an operating system, a first call from a database management system, executing over the emulated operating system, requesting access to a database file in the second file system;


transmitting, from the emulated operating system, a second call to an operating system interface requesting that a memory-mapped data expanse file be created in the first file system and managed by the operating system interface, the memory-mapped data expanse file containing content of the database file and being distinct from any swap file used for virtual-memory paging of programs other than the database management system;


and receiving, at the emulated operating system, a first mapped address representing the database memory-mapped data expanse file in response to successful mapping of the database file to the memory-mapped data expanse file located at the operating system interface.
6, 9
A computer program product operable in a computing system that includes computing hardware, an underlying operating environment executing on the computing hardware, the underlying operating environment defining a first file system, an emulated operating system executing over the underlying operating environment, the emulated operating system defining a second file system that is distinct from the first file system, and an operating system interface that facilitates access to the first file system from the emulated operating system, comprising:
a non-transitory computer-readable medium comprising instructions which, when executed by a processor of the computing system, cause the processor to perform operations including:


receiving, at the emulated operating system, a first call from a database management system requesting access to a database file in the second file system in the second file system, the database management system executing over the emulated operating system;

transmitting, from the emulated operating system, a second call to the operating system interface requesting that a memory-mapped data expanse file be created in the first file system and managed by the operating system interface, the memory-mapped data expanse file containing content of the database file in the second file system and being distinct from any swap file used for virtual-memory paging of programs other than the database management system;


receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful transfer of the content of the database file in the second file system to the memory-mapped data expanse file; wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file in the second file system

and transmitting the first mapped address to the database management system such that the database management system accesses a bank of memory addresses without having to cache the memory-mapped data expanse file; receiving, at the emulated operating system, a third call from the database management system, wherein the third call specifies a view address and a size of a view to be created of the memory-mapped data expanse file; and transmitting, from the emulated operating system, the view address to the database management system;
wherein the first call is converted from a call compatible with the database management system to a call compatible with the operating system interface, wherein the second call is compatible with the operating system interface
9
wherein the medium further comprises instructions to cause the processor to perform the steps of: transmitting the first mapped address to the database management system;



receiving a third call from the database management system, wherein the third call specifies an address and a size of a view of a database file to be created;



and transmitting a second address to the database management system, wherein the second address represents the address of the view of the database file from the memory-mapped data expanse file
6
…and transmitting the first mapped address to the database management system such that the database management system accesses a bank of memory addresses without having to cache the memory-mapped data expanse file;

receiving, at the emulated operating system, a third call from the database management system, wherein the third call specifies a view address and a size of a view to be created of the memory-mapped data expanse file;

and transmitting, from the emulated operating system, the view address to the database management system;
wherein the first call is converted from a call compatible with the database management system to a call compatible with the operating system interface, wherein the second call is compatible with the operating system interface
10
wherein the second mapped address comprises an extended mode virtual address
7
wherein the second address comprises an extended mode virtual address
11
wherein the medium further comprises instructions to cause the processor to perform the step of converting the received first call from a call compatible with the operating system to a call compatible with the operating system interface, wherein the second call comprises the call compatible with the operating system interface
6
…wherein the first call is converted from a call compatible with the database management system to a call compatible with the operating system interface, wherein the second call is compatible with the operating system interface
12
wherein the database file has a size greater than an address range available to the database management system
8
wherein the database file in the second file system has a size greater than an address range available to the database management system
13
wherein a plurality of memory- mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file
9
wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file in the second file system
14
wherein the database file is physically stored in an external disk
10
wherein the database file is physically stored in an external disk
15
An apparatus, comprising: a memory; and a processor coupled to the memory, the processor configured to execute the steps of:














receiving a first call from a database management system requesting access to a database file;





transmitting a second call to an operating system interface requesting that a memory-mapped data expanse file be created;









and receiving a first address representing the database file in response to successful mapping of the database file to the memory-mapped data expanse file located at the operating system interface
11
An apparatus, comprising: computing hardware including memory and a processor coupled to the memory, an underlying operating environment executing on the computing hardware, the underlying operating environment defining a first file system, an emulated operating system executing over the underlying operating environment, the emulated operating system defining a second file system that is distinct from the first file system, and an operating system interface that facilitates access to the first file system from the emulated operating system; and wherein the processor is configured to execute operations including:

receiving, at the emulated operating system, a first call from a database management system requesting access to a database file in the second file system in the second file system, the database management system executing over the emulated operating system;

transmitting, from the emulated operating system, a second call to the operating system interface requesting that a memory-mapped data expanse file be created in the first file system and managed by the operating system interface, the memory-mapped data expanse file containing content of the database file in the second file system and being distinct from any swap file used for virtual-memory paging of programs other than the database management system;

receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful transfer of the content of the database file in the second file system to the memory-mapped data expanse file;

and transmitting the first mapped address to the database management system such that the database management system accesses a bank of memory addresses without having to cache the memory-mapped data expanse file; and
receiving, at the emulated operating system, a third call from the database management system, wherein the third call specifies a view address and a size of a view to be created of the memory-mapped data expanse file;
wherein the first call is converted from a call compatible with the database management system to a call compatible with the operating system interface, wherein the second call is compatible with the operating system interface
17
wherein the second address comprises an extended mode virtual address
12
wherein the second address comprises an extended mode virtual address
18
wherein the processor is further configured to perform the step of converting the received first call from a call compatible with the operating system to a call compatible with the operating system interface, wherein the second call comprises the call compatible with the operating system interface
11
…wherein the first call is converted from a call compatible with the database management system to a call compatible with the operating system interface, wherein the second call is compatible with the operating system interface
19
wherein the database file has a size greater than an address range available to the database management system, and wherein the database file is physically stored in an external disk
13
wherein the database file in the second file system has a size greater than an address range available to the database management system, and wherein the database file in the second file system is physically stored in an external disk
20
wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file
14
wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file in the second file system


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Starks (US 2012/0233434) in view of Talagala (US 2014/0195564) and further in view of Horman (US 2012/0036334) and Crandall (US 2008/0155224).
Regarding claim 1, Starks discloses:
A method for obtaining access to database files in a computing system that includes computing hardware, an underlying operating environment executing on the computing hardware, the underlying operating environment defining a first file system at least by ([0045] “After guest operating system 412 is running it can issue IO jobs to virtual disk 402 via file system 414, which is similar to virtualization system file system 414 in that it organizes computer files and data of guest operating system 412 and applications installed on guest operating system 412.”, [Fig. 4]) and the underlying operating environment executing on the hardware is the virtual machine executing within the computer system which includes a file system 414 (first file system),
an emulated operating system executing over the underlying operating environment at least by ([0045], [Fig. 4]) and the emulated operating system is the guest operating system executing over the virtual machine;
the emulated operating system defining a second file system that is distinct from the first file system at least by ([0042] “virtualization system file system 408 represents a software module that organizes computer files and data of virtualization system 420, such as virtual disk file(s) 406”, [Fig. 4]) and the virtualization system file system is the second file system which is distinct from file system 414 as shown in at least Fig. 4.
and an operating system interface that facilitates access to the first file system from the emulated operating system at least by ([0114] “Turning back to FIG. 4, virtualization system 420 can expose virtual disk 402 to guest operating system 412.”) and the operating system interface is the virtualization system 420 which exposes virtual disk 402 to guest operating system 412,
the method comprising: receiving, at the emulated operating system, a first call from a database management system, executing over the emulated operating system at least by ([0068] “For example, suppose that a user uses a database management program within virtual machine 410 and creates a database. The user can save the database in a file and file system 414 can determine where on virtual disk 402 to save file 802. File system 414 can issue one or more disk writes to write file 802 to, for example, sectors that fall within virtual disk extents 3-5.”) and guest operating system is located within the virtual machine as shown in Fig. 4 while the first call is one of the disk writes,
requesting access to a database file in the second file system at least by ([0042] “Virtual disk parser 404 can obtain virtual disk file(s) 406 from storage device 106 via virtualization system file system 408” [0068]) and the disk writes are each calls that request access to a the virtual disk files in which to write portions of the file using the virtualization system file system 408;
Starks fails to fully disclose “transmitting, from the emulated operating system, a second call to the operating system interface requesting that a memory-mapped data expanse file be created in the first file system and managed by the operating system interface, the memory-mapped data expanse file containing content of the database file and being distinct from any swap file used for virtual-memory paging of programs other than the database management system; and receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful mapping of the database file to the memory-mapped data expanse file located at the operating system interface”
However, Talagala teaches the following limitations, transmitting, from the emulated operating system, a second call to the operating system interface requesting that a memory-mapped data expanse file be created in the first file system at least by ([0239] “An operating system or kernel storage stack, as used herein, may comprise one or more layers of device drivers, translation layers, file systems, caches, and/or interfaces provided in kernel-space, for accessing a data storage device” [0274] “the map module 1918 is configured to map one or more regions of the ACM buffers 1013 into virtual memory of a client on the host device 1014, in response to the request module 1902 receiving a map request from the client. In certain embodiments, the map module 1918 may map a region of the ACM buffers 1013 associated with a persistent data structure into virtual memory to provide access to the persistent data structure. In certain embodiments, the map module 1918 may map a file of a persistent data structure into virtual memory, in cooperation with the file system module 1558 or the like, using memory mapped file I/O in response to a map request from a client with a file name or other logical identifier for the persistent data structure.”) and responsive to a map request (second call), memory map module maps a file of a persistent data structure into virtual memory in cooperating with the file system module; 
and managed by the operating system interface at least by ([0077] “The persistent data structure module 1009, in certain embodiment, may provide an interface or library that integrates with and/or provides an operating system”) and the persistent data structure module provides an interface that integrates with the operating system; the persistent data structure module further contains modules for memory mapping and allocating memory;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Talagala into the teaching of Starks because both references disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Starks to further include the transmitting of a request to memory map a file in order to allow for memory mapping of files associated with a different file systems in a file system stack.
Starks, Talagala fail to fully disclose “the memory-mapped data expanse file containing content of the database file and being distinct from any swap file used for virtual-memory paging of programs other than the database management system; and receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful mapping of the database file to the memory-mapped data expanse file located at the operating system interface”
However, Horman teaches the following limitations, and receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful mapping of the database file to the memory-mapped data expanse file … at least by ([0025] “An application 105,107 can be any type of application including, for example, a database management application” [0043] “The memory management subsystem 203 can allocate a region of virtual memory 417 to Application—1_Process that is writable and occupies the virtual address range from 0x2000 to 0xa000. Task structure 401 includes a pointer 403 to a mm structure 407. The mm structure 407 represents the address space that is allocated to Application—1_Process and includes a pointer 405 (e.g., mmap) to a vm-area structure 411.” [0044] “The vm-area structure 411 maps virtual address space of Application—1_Process to the underlying data, such as a file 441…The vm-area structure 411 can include the starting and ending address of the virtual address range 413” [0046] “the first time when the Application—1_Process attempts to access a page 419 at virtual address 0x6008 (reference A), a MMU 201 detects that the present bit 429 for the corresponding page table entry 431 is set to zero (reference B), and generates a page fault. In response to the page fault, the page exception handler 207 searches the vm-area structure 411 and determines that virtual address 0x6008 corresponds to page data 439 that is stored in file 441 in data store 491.”) and the first mapped address is the starting address of the virtual address range received by the memory management subsystem including in the operating system of the kernel space (emulated operating system) as shown in Fig. 1 which is utilized to initially access the pages within the virtual range of addresses after the page tables that map virtual addresses to stored physical files  were successfully created (in response to successful transfer);
the memory-mapped data expanse file containing content of the database file and being distinct from any swap file used for virtual-memory paging of programs other than the database management system at least by ([0044] “The vm-area structure 411 can map, for example, the first 32 Kbytes (four pages) of the file 441 to virtual memory 417 starting at virtual address 0x2000.”) and the mapped pages of the files are not swap files or portions of swap files;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Horman into the teaching of Starks, Talagala because the references similarly disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Starks in the combination of references to further include the creation and use of memory-mapped data expanse files as in Horman; and to confer the benefit of enabling the reclamation of unused sections of a virtual disk file due to the specific mapping of memory as in [0053] of Horman to Starks as in the combination of references.
Starks, Talagala, Horman fail to fully disclose “…the memory-mapped data expanse file located at the operating system interface”
However, Crandall teaches the above limitation at least by ([0092] “To accomplish this address translation, IOP driver 206 calls various standard memory management utilities of commodity OS 113. These utilities convert virtual addresses into physical addresses. The physical addresses that are returned by the commodity OS 113 in response to these calls are used by IOP driver 206 to create a translated request packet 304. In one embodiment, each BD of the original request packet will be translated into multiple BDs of the translated request packet 304. This is discussed in detail below.” [0099] “As is apparent from the foregoing description, IOP driver 206 provides a translation mechanism between the virtual address environment in which legacy OS 200 is operating and the physical address environment in which legacy IOP 204 is operating. On a legacy platform, this translation process is unnecessary because both legacy OS 200 and legacy IOP 204 are operating in physical address space with the same addressing requirements.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Crandall into the teaching of Starks, Talagala, Horman because both references disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the translation of operation system calls as in the combination of references; and to confer the benefit of using virtual addresses to support multiple page sizes as in [0004] of Crandall to the combination of references.
As per claim 2, claim 1 is incorporated, Starks, Talagala fail to disclose “further comprising: transmitting, from the operating system, the first mapped address to the database management system; receiving, at the operating system, a third call from the database management system, wherein the third call specifies an address and a size of a view of the database file to be created; and transmitting, from the operating system, a second address to the database management system, wherein the second address represents the address of the view of the database file from the memory-mapped data expanse file”
However, Horman teaches further comprising: transmitting, from the operating system, the first mapped address to the database management system at least by ([0027] “When an application 105,107 process makes a request for access to a page at a particular virtual address, the request is sent to the MMU 130, which uses the page table to attempt to translate the virtual address into a corresponding physical address.”, [0034] “A page table 220 is a mechanism involving hardware-specific data structures that defines the relation between virtual addresses and physical addresses. A page table 220 contains page table entries 221 (PTEs), where each entry identifies a physical location of a page frame, for example, by a page frame number (PFN). Page frames are defined-length contiguous portions of physical memory (e.g., RAM) and may store any type of data.”) and when applications 105/107 (DBMS) request access to a pages at a particular virtual address, the request is sent to the memory managements units which utilizes a page table to translate the virtual address into a physical address (and does not cache a database file).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Horman into the teaching of Starks, Talagala because the references similarly disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references in the combination of references to further include the creation and use of memory-mapped data expanse files as in Horman; and to confer the benefit of enabling the reclamation of unused sections of a virtual disk file due to the specific mapping of memory as in [0053] of Horman to Starks as in the combination of references.
Starks, Talagala, Horman fail to disclose “receiving, at the operating system, a third call from the database management system, wherein the third call specifies an address and a size of a view of the database file to be created; and transmitting, from the operating system, a second address to the database management system, wherein the second address represents the address of the view of the database file from the memory-mapped data expanse file”
However, Crandall teaches the above limitations at least by ([0087] “Each entry of a request packet is referred to as a Buffer Descriptor (BD). Each entry, or BD, describes the size and starting address of the buffer that has been allocated for the I/O sub-operation associated with the BD. One implementation uses a BD that conforms to the buffer descriptor format employed by legacy OS 200 when operating on its native legacy system.” [0110] “IOP driver makes a request to a utility of commodity OS 113 that accesses the memory mapping table for this virtual address. If the call is successful, commodity OS returns an array of page descriptors that provides the starting physical addresses of the pages in physical memory that have been allocated to the buffer in virtual address space.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Crandall into the teaching of Starks, Talagala, Horman because both references disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the transmitting of an address for a database view in order to locate the correct view of the database as in Crandall to the combination of references.
As per claim 3, claim 2 is incorporated and Crandall further discloses:
wherein the second address comprises an extended mode virtual address at least by ([0092] “To accomplish this address translation, IOP driver 206 calls various standard memory management utilities of commodity OS 113. These utilities convert virtual addresses into physical addresses. The physical addresses that are returned by the commodity OS 113 in response to these calls are used by IOP driver 206 to create a translated request packet 304. In one embodiment, each BD of the original request packet will be translated into multiple BDs of the translated request packet 304. This is discussed in detail below.” [0099] “As is apparent from the foregoing description, IOP driver 206 provides a translation mechanism between the virtual address environment in which legacy OS 200 is operating and the physical address environment in which legacy IOP 204 is operating. On a legacy platform, this translation process is unnecessary because both legacy OS 200 and legacy IOP 204 are operating in physical address space with the same addressing requirements.”).
As per claim 4, claim 1 is incorporated and Crandall further discloses:
further comprising converting the received first call from a call compatible with the operating system to a call compatible with the operating system interface, wherein the second call comprises the call compatible with the operating system interface at least by ([0109] “According to techniques known in the art, commodity OS 113 tracks the physical memory allocated to a given buffer in virtual address space using memory mapping tables. These tables may resolve a block within virtual address space into multiple non-contiguous blocks of physical memory. That is, each virtual address within a BD may be associated with multiple addresses in physical memory.”).
As per claim 5, claim 1 is incorporated and Crandall further discloses:
wherein the database file has a size greater than an address range available to the database management system at least by ([0108] “As a result of the foregoing, a buffer that resides within 32K contiguous bytes of virtual address space may be stored in eight or more non-contiguous blocks in physical memory, with each block being no more than 4K bytes in size. Therefore, while legacy OS 200 views a BD within request packet 302 as representing a single I/O sub-operation to a contiguous block of memory, that BD may actually represent eight or more I/O sub-operations to eight or more respectively different non-contiguous blocks of physical memory.”).
As per claim 6, claim 1 is incorporated and Starks, Horman fail to disclose “wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file”
However, Crandall teaches the above limitations at least by ([0109] “According to techniques known in the art, commodity OS 113 tracks the physical memory allocated to a given buffer in virtual address space using memory mapping tables. These tables may resolve a block within virtual address space into multiple non-contiguous blocks of physical memory. That is, each virtual address within a BD may be associated with multiple addresses in physical memory.” [0110] “The information maintained by the memory mapping tables of commodity OS 113 are used by IOP driver 206 to build translated request packet 304 as follows. IOP driver 206 uses pointer 408 of request packet 302 to obtain the first BD in the request packet. Each such BD stores a virtual address pointing to the data buffer that has been allocated for the I/O operation. IOP driver makes a request to a utility of commodity OS 113 that accesses the memory mapping table for this virtual address. If the call is successful, commodity OS returns an array of page descriptors that provides the starting physical addresses of the pages in physical memory that have been allocated to the buffer in virtual address space.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Crandall into the teaching of Starks, Horman because both references disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the location and different mapping of the memory mapped files as in Crandall to the combination of references.
As per claim 7, claim 1 is incorporated and Starks further discloses:
wherein the database file is physically stored in an external disk at least by ([0043] “The IO job issued by file system 408 determines a disk offset and length that describes the location of the persistent copy of virtual disk file 406 on storage device 106 and issues the IO job to storage device 106.”, [Fig. 5A]) and storage device 106 is an external disk as shown in at least Fig. 5A.
Regarding claim 8, Starks discloses:
A computer program product, comprising: a non-transitory computer-readable medium comprising instructions which, when executed by a processor of a computing system, cause the processor to perform the steps of: receiving, at the emulated operating system, a first call from a database management system, executing over the emulated operating system at least by ([0068] “For example, suppose that a user uses a database management program within virtual machine 410 and creates a database. The user can save the database in a file and file system 414 can determine where on virtual disk 402 to save file 802. File system 414 can issue one or more disk writes to write file 802 to, for example, sectors that fall within virtual disk extents 3-5.”) and guest operating system is located within the virtual machine as shown in Fig. 4 while the first call is one of the disk writes,
requesting access to a database file in the second file system at least by ([0042] “Virtual disk parser 404 can obtain virtual disk file(s) 406 from storage device 106 via virtualization system file system 408” [0068]) and the disk writes are each calls that request access to a the virtual disk files in which to write portions of the file using the virtualization system file system 408;
Starks fails to fully disclose “transmitting, from the emulated operating system, a second call to an operating system interface requesting that a memory-mapped data expanse file be created in the first file system and managed by the operating system interface, the memory-mapped data expanse file containing content of the database file and being distinct from any swap file used for virtual-memory paging of programs other than the database management system; and receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful mapping of the database file to the memory-mapped data expanse file located at the operating system interface”
However, Talagala teaches the following limitations, transmitting, from the emulated operating system, a second call to an operating system interface requesting that a memory-mapped data expanse file be created in the first file system at least by ([0239] “An operating system or kernel storage stack, as used herein, may comprise one or more layers of device drivers, translation layers, file systems, caches, and/or interfaces provided in kernel-space, for accessing a data storage device” [0274] “the map module 1918 is configured to map one or more regions of the ACM buffers 1013 into virtual memory of a client on the host device 1014, in response to the request module 1902 receiving a map request from the client. In certain embodiments, the map module 1918 may map a region of the ACM buffers 1013 associated with a persistent data structure into virtual memory to provide access to the persistent data structure. In certain embodiments, the map module 1918 may map a file of a persistent data structure into virtual memory, in cooperation with the file system module 1558 or the like, using memory mapped file I/O in response to a map request from a client with a file name or other logical identifier for the persistent data structure.”) and responsive to a map request (second call), memory map module maps a file of a persistent data structure into virtual memory in cooperating with the file system module; 
and managed by the operating system interface at least by ([0077] “The persistent data structure module 1009, in certain embodiment, may provide an interface or library that integrates with and/or provides an operating system”) and the persistent data structure module provides an interface that integrates with the operating system; the persistent data structure module further contains modules for memory mapping and allocating memory;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Talagala into the teaching of Starks because both references disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Starks to further include the transmitting of a request to memory map a file in order to allow for memory mapping of files associated with a different file systems in a file system stack.
Starks, Talagala fail to fully disclose “the memory-mapped data expanse file containing content of the database file and being distinct from any swap file used for virtual-memory paging of programs other than the database management system; and receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful mapping of the database file to the memory-mapped data expanse file located at the operating system interface”
However, Horman teaches the following limitations, and receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful mapping of the database file to the memory-mapped data expanse file … at least by ([0025] “An application 105,107 can be any type of application including, for example, a database management application” [0043] “The memory management subsystem 203 can allocate a region of virtual memory 417 to Application—1_Process that is writable and occupies the virtual address range from 0x2000 to 0xa000. Task structure 401 includes a pointer 403 to a mm structure 407. The mm structure 407 represents the address space that is allocated to Application—1_Process and includes a pointer 405 (e.g., mmap) to a vm-area structure 411.” [0044] “The vm-area structure 411 maps virtual address space of Application—1_Process to the underlying data, such as a file 441…The vm-area structure 411 can include the starting and ending address of the virtual address range 413” [0046] “the first time when the Application—1_Process attempts to access a page 419 at virtual address 0x6008 (reference A), a MMU 201 detects that the present bit 429 for the corresponding page table entry 431 is set to zero (reference B), and generates a page fault. In response to the page fault, the page exception handler 207 searches the vm-area structure 411 and determines that virtual address 0x6008 corresponds to page data 439 that is stored in file 441 in data store 491.”) and the first mapped address is the starting address of the virtual address range received by the memory management subsystem including in the operating system of the kernel space (emulated operating system) as shown in Fig. 1 which is utilized to initially access the pages within the virtual range of addresses after the page tables that map virtual addresses to stored physical files  were successfully created (in response to successful transfer);
the memory-mapped data expanse file containing content of the database file and being distinct from any swap file used for virtual-memory paging of programs other than the database management system at least by ([0044] “The vm-area structure 411 can map, for example, the first 32 Kbytes (four pages) of the file 441 to virtual memory 417 starting at virtual address 0x2000.”) and the mapped pages of the files are not swap files or portions of swap files;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Horman into the teaching of Starks, Talagala because the references similarly disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Starks in the combination of references to further include the creation and use of memory-mapped data expanse files as in Horman; and to confer the benefit of enabling the reclamation of unused sections of a virtual disk file due to the specific mapping of memory as in [0053] of Horman to Starks as in the combination of references.
Starks, Talagala, Horman fail to fully disclose “…the memory-mapped data expanse file located at the operating system interface”
However, Crandall teaches the above limitation at least by ([0092] “To accomplish this address translation, IOP driver 206 calls various standard memory management utilities of commodity OS 113. These utilities convert virtual addresses into physical addresses. The physical addresses that are returned by the commodity OS 113 in response to these calls are used by IOP driver 206 to create a translated request packet 304. In one embodiment, each BD of the original request packet will be translated into multiple BDs of the translated request packet 304. This is discussed in detail below.” [0099] “As is apparent from the foregoing description, IOP driver 206 provides a translation mechanism between the virtual address environment in which legacy OS 200 is operating and the physical address environment in which legacy IOP 204 is operating. On a legacy platform, this translation process is unnecessary because both legacy OS 200 and legacy IOP 204 are operating in physical address space with the same addressing requirements.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Crandall into the teaching of Starks, Talagala, Horman because both references disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the translation of operation system calls as in the combination of references; and to confer the benefit of using virtual addresses to support multiple page sizes as in [0004] of Crandall to the combination of references.
Regarding claim 15, Starks discloses:
An apparatus, comprising: a memory; and a processor coupled to the memory, the processor configured to execute the steps of: receiving a first call from a database management system at least by ([0068] “For example, suppose that a user uses a database management program within virtual machine 410 and creates a database. The user can save the database in a file and file system 414 can determine where on virtual disk 402 to save file 802. File system 414 can issue one or more disk writes to write file 802 to, for example, sectors that fall within virtual disk extents 3-5.”) and guest operating system is located within the virtual machine as shown in Fig. 4 while the first call is one of the disk writes requesting access to a database file system at least by ([0042] “Virtual disk parser 404 can obtain virtual disk file(s) 406 from storage device 106 via virtualization system file system 408” [0068]) and the disk writes are each calls that request access to a the virtual disk files in which to write portions of the file using the virtualization system file system 408;
Starks fails to fully disclose “transmitting a second call to an operating system interface requesting that a memory-mapped data expanse file be created; and receiving a first address representing the database file in response to successful mapping of the database file to the memory-mapped data expanse file located at the operating system interface”
However, Talagala teaches transmitting a second call to an operating system interface requesting that a memory-mapped data expanse file be createdat least by ([0239] “An operating system or kernel storage stack, as used herein, may comprise one or more layers of device drivers, translation layers, file systems, caches, and/or interfaces provided in kernel-space, for accessing a data storage device” [0274] “the map module 1918 is configured to map one or more regions of the ACM buffers 1013 into virtual memory of a client on the host device 1014, in response to the request module 1902 receiving a map request from the client. In certain embodiments, the map module 1918 may map a region of the ACM buffers 1013 associated with a persistent data structure into virtual memory to provide access to the persistent data structure. In certain embodiments, the map module 1918 may map a file of a persistent data structure into virtual memory, in cooperation with the file system module 1558 or the like, using memory mapped file I/O in response to a map request from a client with a file name or other logical identifier for the persistent data structure.”) and responsive to a map request (second call), memory map module maps a file of a persistent data structure into virtual memory in cooperating with the file system module.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Talagala into the teaching of Starks because both references disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Starks to further include the transmitting of a request to memory map a file in order to allow for memory mapping of files associated with a different file systems in a file system stack.
Starks, Talagala fail to fully disclose “and receiving a first address representing the database file in response to successful mapping of the database file to the memory-mapped data expanse file located at the operating system interface”
However, Horman teaches and receiving a first address representing the database file in response to successful mapping of the database file to the memory-mapped data expanse file… at least by ([0025] “An application 105,107 can be any type of application including, for example, a database management application” [0043] “The memory management subsystem 203 can allocate a region of virtual memory 417 to Application—1_Process that is writable and occupies the virtual address range from 0x2000 to 0xa000. Task structure 401 includes a pointer 403 to a mm structure 407. The mm structure 407 represents the address space that is allocated to Application—1_Process and includes a pointer 405 (e.g., mmap) to a vm-area structure 411.” [0044] “The vm-area structure 411 maps virtual address space of Application—1_Process to the underlying data, such as a file 441…The vm-area structure 411 can include the starting and ending address of the virtual address range 413” [0046] “the first time when the Application—1_Process attempts to access a page 419 at virtual address 0x6008 (reference A), a MMU 201 detects that the present bit 429 for the corresponding page table entry 431 is set to zero (reference B), and generates a page fault. In response to the page fault, the page exception handler 207 searches the vm-area structure 411 and determines that virtual address 0x6008 corresponds to page data 439 that is stored in file 441 in data store 491.”) and the first mapped address is the starting address of the virtual address range received by the memory management subsystem including in the operating system of the kernel space (emulated operating system) as shown in Fig. 1 which is utilized to initially access the pages within the virtual range of addresses after the page tables that map virtual addresses to stored physical files  were successfully created (in response to successful transfer).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Horman into the teaching of Starks, Talagala because the references similarly disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Starks in the combination of references to further include the creation and use of memory-mapped data expanse files as in Horman; and to confer the benefit of enabling the reclamation of unused sections of a virtual disk file due to the specific mapping of memory as in [0053] of Horman to Starks as in the combination of references.
Starks, Talagala, Horman fail to fully disclose “…the memory-mapped data expanse file located at the operating system interface”
However, Crandall teaches the above limitation at least by ([0092] “To accomplish this address translation, IOP driver 206 calls various standard memory management utilities of commodity OS 113. These utilities convert virtual addresses into physical addresses. The physical addresses that are returned by the commodity OS 113 in response to these calls are used by IOP driver 206 to create a translated request packet 304. In one embodiment, each BD of the original request packet will be translated into multiple BDs of the translated request packet 304. This is discussed in detail below.” [0099] “As is apparent from the foregoing description, IOP driver 206 provides a translation mechanism between the virtual address environment in which legacy OS 200 is operating and the physical address environment in which legacy IOP 204 is operating. On a legacy platform, this translation process is unnecessary because both legacy OS 200 and legacy IOP 204 are operating in physical address space with the same addressing requirements.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Crandall into the teaching of Starks, Talagala, Horman because both references disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the translation of operation system calls as in the combination of references; and to confer the benefit of using virtual addresses to support multiple page sizes as in [0004] of Crandall to the combination of references.
As per claim 19, claim 15 is incorporated and Starks further discloses:
and wherein the database file is physically stored in an external disk at least by ([0043] “The IO job issued by file system 408 determines a disk offset and length that describes the location of the persistent copy of virtual disk file 406 on storage device 106 and issues the IO job to storage device 106.”, [Fig. 5A]) and storage device 106 is an external disk as shown in at least Fig. 5A;
Starks, Horman fail to fully disclose “wherein the database file has a size greater than an address range available to the database management system”
However, Crandall teaches the above limitations at least by ([0108] “As a result of the foregoing, a buffer that resides within 32K contiguous bytes of virtual address space may be stored in eight or more non-contiguous blocks in physical memory, with each block being no more than 4K bytes in size. Therefore, while legacy OS 200 views a BD within request packet 302 as representing a single I/O sub-operation to a contiguous block of memory, that BD may actually represent eight or more I/O sub-operations to eight or more respectively different non-contiguous blocks of physical memory.”);
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Crandall into the teaching of Starks, Horman because both references disclose virtualized memory. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the varying of database file sizes by supporting multiple page sizes as in [0004] as in Crandall. 
Claims 9-14, 16-18, 20 recite equivalent claim limitations as the method of claims 2-7, except that they set forth the claimed invention as a computer program product and an apparatus, as such they are rejected for the same reasons as applied hereinabove.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Landis (US 2007/0067366) discloses a scalable partition memory mapping system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169